UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5137


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOUIS A. BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:11-cr-00057-REP-1)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Mary E. Maguire, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.  Stephen David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis A. Brown appeals his conviction and 240-month

sentence following his guilty plea, pursuant to a written plea

agreement, to distribution of cocaine base, in violation of 21

U.S.C. § 841(a)(1) (2006).                 On appeal, Brown’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning whether Brown’s waiver of appellate rights was valid

and enforceable.            Brown filed a pro se supplemental brief in

which he argued that trial counsel was ineffective and that the

district court erred by sentencing him as a career offender,

enhancing       his   offense    level         for   obstruction       of   justice,    and

denying     him       a      downward          adjustment      for      acceptance       of

responsibility.           Finding no error, we affirm.

            The sole issue counsel raised in the Anders brief is

whether     Brown’s        waiver    of        appellate      rights     is   valid    and

enforceable.          However,      we    decline to sua sponte enforce                 the

waiver because the Government has not sought to do so.                                  See

United    States      v.    Blick,       408    F.3d   162,    168     (4th   Cir.    2005)

(citing United States v. Brock, 211 F.3d 88, 90 n.1 (4th Cir.

2000)).     After considering Brown’s pro se claims that relate to

alleged errors by the district court and reviewing the record in

this     case    in       accordance       with      Anders,    we     have    found     no

meritorious issues for appeal.                      We decline to consider Brown’s

                                                2
ineffective assistance of counsel claims in this appeal.                                     See

United    States     v.    Powell,       680       F.3d    350,    359    (4th     Cir.   2012)

(proceeding standard).

               We   therefore      affirm          the    district       court’s     judgment.

This court requires that counsel inform Brown, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Brown requests that a petition be filed, but

counsel    believes        that    such        a       petition    would      be   frivolous,

counsel    may      move    in    this    court          for   leave     to   withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Brown.             We dispense with oral argument because the

facts    and    legal      contentions         are       adequately      presented     in    the

materials      before      the    court    and          argument    would      not    aid   the

decisional process.



                                                                                      AFFIRMED




                                                   3